Capital One Financial Corporation 1680 Capital One Drive McLean, Virginia 22102-3491 June 30, 2010 Mr. Amit Pande, Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street N.W. Washington, D.C. 20549 Re: Capital One Financial Corporation Comments on Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Comments on Form 10-Q for Fiscal Quarter Ended March 31, 2010 File No. 001-1330 Dear Mr. Spitz: We are responding to your letter dated June 24, 2010, with respect to the above-referenced filings. We note that next week includes the Fourth of July holiday, and that we are also completing our regular quarter-end processes.Pursuant to your telephone conversation with Bradley Rebel on June 30, 2010, Capital One Financial Corporation ("Capital One") hereby confirms its expectation that, on or about July 30, 2010, it will provide the Staff of the Division of Corporation Finance with Capital One’s responses to the Staff’s comments. If you have any questions or comments with regard to these responses or other matters, please call Bradley Rebel at 804-284-8981 Sincerely, /s/F. Aubrey Thacker F. Aubrey Thacker Senior Vice President Chief Accounting Officer cc: Gary L. Perlin, Chief Financial Officer John G. Finneran, General Counsel and Corporate Secretary
